In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00178-CR



     ANTHONY FERNANDO STRANGE, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 188th District Court
                 Gregg County, Texas
               Trial Court No. 41833-A




       Before Morriss, C.J., Carter and Moseley, JJ.
                                            ORDER

        Court reporter Grelyn Freeman recorded the trial court proceedings in appellate cause

number 06-13-00178-CR, styled Anthony Fernando Strange v. The State of Texas and tried in the

188th Judicial District Court of Gregg County under trial court cause number 41833-A. The

reporter’s record was originally due September 4, 2013. Freeman filed three requests to extend

the deadline for filing the reporter’s record, all of which were granted, making December 18 the

most recent due date. Freeman has now filed a fourth request seeking more time to prepare the

record (estimated at 500 pages) in this appeal.

        The Texas Rules of Appellate Procedure establish that “trial and appellate courts are

jointly responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c).

The rules further instruct that an “appellate court may enter any order necessary to ensure the

timely filing of the appellate record.” Id. In furtherance of our responsibilities established by the

Rules, we find we must take steps to ensure the filing of the record in this case.

        We overrule Freeman’s fourth request for an extension of time and order her to file the

reporter’s record in cause number 06-13-00178-CR, to be received by this Court on or before

Friday, January 17, 2014.

        If the record is not received by January 17, we warn Freeman that we may begin

contempt proceedings and order her to show cause why she should not be held in contempt of

this Court for failing to obey its order.




                                                  2
      IT IS SO ORDERED.

                          BY THE COURT

Date: January 7, 2014




                            3